UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6727


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH BERNARD TATE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:00-cr-00137-FDW-1)


Submitted:   October 19, 2010             Decided:   October 27, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Bernard Tate, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina;
Gretchen C. F. Shappert, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joseph Bernard Tate appeals the district court’s order

denying    relief     on    his    18    U.S.C.      § 3582(c)     (2006)     motion     for

reduction in sentence.             Tate sought relief under Amendment 599

to   the   federal     sentencing        guidelines,       which       clarified    “under

what   circumstances         defendants        sentenced    for    violations       of    18

U.S.C.     § 924(c)    [(2006)]         in    conjunction       with    convictions      for

other offenses may receive weapon enhancements contained in the

guidelines     for         those    other          offenses.”          U.S.   Sentencing

Guidelines Manual App. C, Amendment 599 cmt. (backg’d)                              (Supp.

2000).     Although the district court incorrectly construed Tate’s

motion as seeking reconsideration of the court’s earlier order

denying § 3582 relief based on another guidelines amendment, we

nevertheless affirm the court’s order on alternative grounds.

             Section 3582(c) permits the court to reduce a sentence

“in the case of a defendant who has been sentenced to a term of

imprisonment based on a sentencing range that has subsequently

been     lowered      by    the    Sentencing          Commission.”           18   U.S.C.

§ 3582(c)(2).       Amendment 599 was already in effect when Tate was

sentenced    in    2002,     so    he    is    not    entitled     to    § 3582    relief.

Accordingly, we affirm.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                               2
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    3